Citation Nr: 1131253	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-20 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety, and passive-aggressive personality disorder. 

2.  Entitlement to service connection for arthritis of the right hand.

3.  Entitlement to service connection for vision impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1976 to January 1979.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for an acquired psychiatric disorder, arthritis of the right hand, and vision impairment.  Subsequently, in a January 2007 rating decision, the RO confirmed and continued the denial of service connection for those claims.  

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in April 2011.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  

After the RO issued the statement of the case (SOC) in May 2008, and after the appeal was transferred to the Board, the Veteran submitted additional evidence pertinent to the appeal.  VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a SSOC unless this procedural right is waived by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2010).  The appellant provided a waiver of review by the agency of original jurisdiction in June 2011.  Appellate review may proceed.

Although the RO framed the issue on appeal as entitlement to service connection for major depressive disorder, a review of the record indicates that the Veteran also claims to suffer from symptoms of anxiety.  Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for major depressive disorder to the broader issue of entitlement of service connection for an acquired psychiatric disability, as is reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

As a final introductory matter, the Board notes that the December 2008 Board decision denied the Veteran's claim of service connection for hydrocele.  Subsequently, in a June 2011 statement, the Veteran indicated that his hydrocele condition should have been service connected.  Additionally, the Veteran stated that if his service treatment records were available, they would show a groin injury and the resulting hernia, which caused his hydrocele condition.  Because the December 2008 Board decision is now final, the Board interprets the Veteran's statement as an implicit new and material evidence claim for service connection for hydrocele.  See 38 U.S.C.A. § 7104 (West 2002), 38 C.F.R. § 20.1105 (2010).  As that claim has not been developed for appellate review, the Board refers it to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for an acquired psychiatric disorder, vision impairment, and arthritis of the right hand. 

A. An Acquired Psychiatric Disorder

The Veteran contends that his acquired psychiatric disorder began during his military service.  Specifically, the Veteran stated he developed a psychiatric disorder as a result of physical and sexual assaults by a commanding officer.

In November 1978, the Veteran was referred for an evaluation of suitability for retention in the service.  The evaluator discussed the Veteran's training and accomplishments.  Additionally, the evaluator discussed the periods of time that the Veteran was AWOL, and the restrictions and punishments he was given as a result.  Furthermore, the evaluator noted that the Veteran graduated high school, had a good record, and had no arrests.  Moreover, the Veteran was reported to be intelligent, neat, and cooperative.  Additionally, the evaluator stated that at the present time, the Veteran had very little motivation for the military and had a low tolerance to military stressors.  Furthermore, the evaluator said the Veteran showed a lack of emotional stability.  Additionally, the record contains a November 1978 recommendation for discharge by reason of unsuitability.  The letter contained a diagnosis of passive-aggressive personality. 

Additionally, the Veteran's VA outpatient medical records document complaints of and treatment for depression, anxiety, and passive-aggressive personality.  

In a June 2011 statement, the Veteran reported that he was exposed to military stressors on board the USS John R. Craig.  The Veteran stated that the stressors were manifested in the form of emotional and physical abuse, extortion, and extreme manipulation at the hands of his direct supervisor.  Furthermore, he stated that the above stressors were the sole reason he was AWOL on multiple occasions, in an attempt to "escape" the abuse he was forced to endure.  Moreover, the Veteran reported that he was never offered any counseling, therapy, or assistance in any form to address the issues he was running from.  Additionally, he stated that there were several inaccurate statements in the correspondence he received from the VA.  First, the Veteran stated that he did not have a history of an arrest for experimenting with marijuana.  Additionally, he reported that he had never been arrested in his entire life.  Furthermore, he stated that it was untrue that he had very little motivation for the military.  The Veteran reported that he excelled in basic training, and was promoted to A-4.  In addition, he also reported that he finished 9th of 22 in his "A" school class, and completed SCUBA certification.  Moreover, the Veteran reported that it was only after being exposed to military stressors, while serving on board the USS John R Craig DD-885, that his performance began to deteriorate and his behavior patterns changed.  Additionally, the Veteran reported that he did not understand the actions being taken when he was given the Letter of Notification and the Statement of Awareness upon discharge.  Furthermore, the Veteran stated that he was told at that time by Navy Administrators that any statement he made would result in a delay of his discharge and make the process very difficult for him.  Moreover, the Veteran reported being very frightened and damaged, and was offered no counseling of any type during this time to address his needs.  

The Board finds that a VA medical examination and opinion for the Veteran's acquired psychiatric disorder is necessary before the Board renders a decision in this case.  Without further clarification, the Board is without medical expertise to determine if any acquired psychiatric disorder is related to service, to include an in-service sexual assault.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As it remains unclear to the Board what psychiatric disability or disabilities the Veteran currently has, and the etiology of any such disability with respect to his service, a VA examination and opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, the Board notes that, to ensure a thorough examination and evaluation, the Veteran's condition must be viewed in relation to their history.  38 C.F.R. § 4.1 (2010).  Therefore, on remand, the Veteran should be afforded a VA examination that includes a review of the claims folder. 

Further, in regard to the Veteran's reported in-service assault, the Board acknowledges that the Veteran has indicated that he did not report this incident to anyone at the time out of fear, and as such, this incident is most likely not documented.  However, the Board points out that, in claims concerning in-service personal assault, alternative forms of evidence (i.e., evidence other than service records) may be used to corroborate the Veteran's account of an in-service assault.  Examples of such evidence include records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; statements from family members, roommates, fellow service-members, or clergy; evidence of behavioral changes following the claimed assault, such as a request for a transfer to another military occupational specialty (MOS) or duty assignment, deterioration in work performance, substance abuse, unexplained economic or social behavior changes, or episodes of depression, panic attacks, or anxiety without an identifiable cause.  See 38 C.F.R. § 3.304(f)(5); see also Gallegos v. Peake, 22 Vet. App. 329 (2008).  

On remand, the Veteran will be afforded the opportunity to provide further evidence regarding his in-service assault, including the approximate date of the assault and further information regarding any in-service behavioral changes, such as alcohol abuse, over/under-eating, and episodes of depression, panic attacks, and/or anxiety, as well as the opportunity to submit lay statements from anyone that he may have discussed such incidents with during or after service, including family members (i.e., parents, aunts, children, etc.), friends, and fellow service-members.  See 38 C.F.R. § 3.304(f)(5); see also Gallegos v. Peake, 22 Vet. App. 329 (2008).  

Moreover, the Board finds that a remand is necessary to obtain any outstanding private treatment records with respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  In July 2011, the Veteran submitted a letter from his private treating psychiatrist.  The doctor stated that he had psychological testing and office notes for the Board to review.  However, these medical records have not been associated with the claims file.  As these private treatment records may contain information pertinent to his claims, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2010).  Additionally, the Veteran should be contacted to provide any additional treatment records in his possession or authorize VA to obtain those records on his behalf.  Lastly, attempts should be made to obtain the Veteran's service personnel records.

B. Vision Impairment

The Veteran contends that his vision impairment is a result of his time in service.  Specifically, the Veteran contends that his military occupation as a sonar technician, spending hours at a time in a small dark space monitoring a phosphorescent sonar screen, quickly deteriorated his eyesight.  The evidence of record does not address whether the Veteran has a disease of the eye which is related to service, including the Veteran's duties in service as noted above.  As such, a VA examination to include an opinion is needed.

C. Arthritis of the Right Hand

The Veteran contends that his right hand arthritis is due to his time in service.  Specifically, the Veteran contends that he injured his right thumb onboard the U.S.S. John R. Craig DD-885, when his hand was smashed between two electronic cabinets.

The Veteran reported that an x-ray of his right hand was taken at the VA hospital in Tuskegee right after he was discharged from service, which showed that he had a bone spur on that thumb.  

In the May 2006 statement, the Veteran reported that his right hand incident took place in 1978.  Additionally, he stated that he was being treated for his arthritis by Dr. K at the VAMC in Dothan, Alabama.  

Additionally, the record contains a May 2011 x-ray report of the Veteran's right hand, which shows MP joint arthritis secondary to chronic instability from old gamekeeper's thumb.  

The Board finds that a medical opinion regarding the etiology of the Veteran's right hand disability is necessary to make a determination in this case.  In this case, we have the Veteran's assertion of injuring his hand in service and we have evidence showing a current disability of the hand.  The medical question in this case is whether there is a nexus between the asserted in service hand injury and the Veteran's current disability.  As this is a medical question, a medical opinion is necessary.

Moreover, the Board notes that a remand is also necessary to obtain any outstanding VA treatment records.  The Veteran reported at the April 2011 Travel Board Hearing that his right hand condition was x-rayed and treated at the VA in Tuskegee in 1979, after he was discharged.  The VA claims file contains VA treatment records dating back only to September 2004.  Attempts should be made to obtain all early VA treatment records concerning the right hand.  See 38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

Accordingly, the case is REMANDED for the following action:

1) The AMC/RO should obtain any available outstanding VA treatment records pertaining to a psychiatric disability, a right hand disability and an eye disorder dated prior to September 2004, to include the VA in Tuskegee and Dothan, Alabama.  Any response received should be memorialized in the Veteran's claims file.  Additionally, the AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed acquired psychiatric condition, right hand disability and eye disorder.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2) Make arrangements to obtain the Veteran's complete service personnel from the National Personnel Records Center (NPRC) or from any other appropriate source.  If these records are not available, a negative reply must be provided.  
3) Notify the Veteran that he may submit alternative forms of evidence, that is, evidence other than service records, including evidence of behavioral changes following the alleged in-service assault (i.e., alcohol abuse, over/under-eating, episodes of depression, panic attacks, and/or anxiety) to corroborate his account of an in-service assault, and suggest potential sources for such evidence (i.e., lay statements from anyone that he may have discussed his in-service stressors with either during or after service, including family members, friends, and fellow service-members).

4) After the foregoing, the Veteran should be scheduled for a VA psychiatric examination for the purpose of ascertaining whether any currently diagnosed psychiatric disorder is etiologically related to his active service, to include an in-service assault.  The claims folder must be made available and reviewed by the examiner.  All indicated testing should be conducted.

The examiner must provide an opinion as to whether the evidence demonstrates whether any behavioral changes in service could be regarded as indicative of the occurrence of any assaults.  In this regard, the examiner should note the Veteran's lay statements of record, as well as the statements concerning this matter which are made in connection with the examination.

If a diagnosis of PTSD is appropriate, the examiner should specify whether (1) each alleged stressor found to be established by the evidence of record (whether by the RO, or in the case of the alleged personal assault, in the examiner's opinion) was sufficient to produce PTSD; (2) each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.  

If the examination results in a psychiatric diagnosis other than PTSD (i.e., major depression, anxiety, etc), the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (i.e., 50 percent probability or more) that any currently demonstrated psychiatric disorder, other than PTSD, had its onset during active service or is related to any in-service, event, complaint, or injury, including an in-service assault.  

Additionally, the examiner should comment on whether the Veteran's in-service symptoms are attributable to his current psychiatric symptoms, or if they are attributable to a personality disorder or a character/behavior disorder.   

Moreover, the examiner should state whether the diagnoses of passive-aggressive personality disorder and character and behavior disorder in service was a misdiagnosis in that the symptoms which formed the bases for those diagnoses were actually the onset of the Veteran's current psychiatric disorder.

In offering these assessments, the examiner must acknowledge and comment on the November 1978 evaluation for suitability and discharge recommendation reports showing a lack of emotional stability, VA outpatient treatment records, private mental health treatment records, the lay evidence of record regarding in-service assaults, as well as lay statements concerning postservice psychiatric symptoms.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings and lay statements leading to the conclusions.

5) The AMC should also arrange for the Veteran to undergo an appropriate VA examination for his vision impairment.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.  

The examiner should indicate whether the Veteran has a disease of the eye.  If so, the examiner should state whether it is at least as likely as not (a 50 percent probability) that it is due to service, to include the Veteran's assertion that he has an eye disorder due to his military occupation as a sonar technician.  The Veteran claims that this occupation required him to spend hours in a small dark space monitoring phosphorescent sonar screen.

The examiner should state whether the Veteran's current or any eye problem found in the record is diagnosed as refractive error.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6) Further, schedule the Veteran for an orthopedic VA examination to assess the nature and etiology of his right hand disability, to include arthritis.  The claims file should be made available to and reviewed by the examiner.  All necessary tests, including x-rays, should be conducted.

The examiner should diagnose any right hand disability found to be present.  Additionally, the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability or more) that any current right hand disability including arthritis, had its onset in service or is related to any in-service disease, event, or injury, to include an incident where the Veteran's hand was crushed between two electrical cabinets.

In offering these opinions, the examiner should specifically acknowledge and comment on the evidence of record, such as VA outpatient treatment records, private medical records, and the May 2010 right hand x-ray report.  Additionally, the examiner should discuss the Veteran's lay statements regarding an in-service event and chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

8) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


